                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                               WHITEPLAINS DIVISION


HENRY ALEXIS, et al.                             :
                                                 : Case No: 7:19-CV-10358-CS-PED
       Plaintiffs                                :
v.                                               :
                                                 :
COMBE INCORPORATED                               : Judge: Hon. Cathy Seibel
                                                 : Magistrate Judge: Paul E. Davison
       Defendant                                 :
                                                 :
                                                 :


 XXXXXXXXXXXXXXXXXX
[AMENDED  PROPOSED] ORDER REGARDING BURG-JFM RESOLUTION PROGRAM

       This Court is advised that Combe and Counsel for all of the Plaintiffs before this Court,

as well as all participating Claimants these Counsel represent, have negotiated a Master

Settlement Agreement (“MSA” or “Agreement”) to resolve all of their claims allegedly

occurring from injuries related to use of Just for Men® products against all Combe defendants

(“Defendants”). The Master Settlement Agreement is attached as Exhibit A to this Order. This

Court has reviewed the Agreement and finds the terms of the Agreement to be reasonable and

acceptable. It is the Court’s intention to enter such Orders as are necessary to effectuate the

Master Settlement Agreement and to resolve this litigation for all of the participating parties.

       The Master Settlement Agreement establishes a program (the “BURG-JFM Resolution

Program” or “Program”) for the settlement of all claims for all individuals set out on Appendix A

to the MSA. The Court Orders that copies of Appendix A shall only be retained by the Mediator

and the Parties for any use related to the Program. Appendix A includes individuals who are

either: (1) individuals named as Plaintiffs in a case pending in this Court; or (2) individuals
identified to Defendants in any claimant lists or injury tier spreadsheets during the Court Ordered

mediation process.

       All Claimants who participate in the BURG-JFM Resolution Program have submitted to

the jurisdiction of this Court and shall be bound by all orders of this Court.

       THEREFORE, IT IS HEREBY ORDERED THAT:

       Approval of Master Settlement Agreement and the BURG-JFM Resolution

Program. The Court approves the Master Settlement Agreement and the establishment of the

BURG-JFM Resolution Program for the settlement of all claims of the Plaintiffs in this action, as

well as certain other qualifying individuals as set forth in the MSA.

       IT IS FURTHER ORDERED THAT:

       Appointment of Hon. Michael Reagan, Ret., as Mediator. The Court hereby appoints

Hon. Michael Reagan, Ret., to continue as Mediator in conjunction with overseeing and

implementing the Agreement and the BURG-JFM Resolution Program. Judge Reagan was the

Court appointed mediator involved in this resolution, and possesses the requisite skills,

experience, knowledge, character, credibility, and other attributes necessary to serve in this role.

The Court bestows Judge Reagan with the power to do all things necessary to facilitate the

BURG-JFM Resolution Program as described in the Master Settlement Agreement, and to

exercise all responsibilities, duties, and authority attributed to the Mediator as set forth in the

Agreement.

       IT IS FINALLY ORDERED THAT:

       Appointment of Archer Systems as Claims Administrator. The Court is advised by

the Parties that that plaintiffs’ counsel has selected Archer Systems as Claims Administrator for

the BURG-JFM Resolution Program pursuant to the terms of the Agreement. The Court, having

reviewed the Agreement and being familiar with the duties and obligations bestowed therein on


                                                  2
the Claims Administrator, believes that Archer Systems is an appropriate choice. The Court

hereby appoints Archer Systems as Claims Administrator for the BURG-JFM Resolution

Program.



IT IS SO ORDERED.



        5/6/21
Dated: _____________________                           _____________________________




                                            3
EXHIBIT A
                          MASTER SETTLEMENT AGREEMENT

        This Master Settlement Agreement is entered into this _____
                                                                 29th day of March, 2021, by and
between Combe Incorporated (including Combe Products, Inc., Combe International LLC and
Combe Laboratories, LLC, and all affiliates) (collectively “COMBE”) and BURG SIMPSON
ELDREDGE HERSH JARDINE PC (hereinafter “BURG SIMPSON” or “Claimants Counsel”) as
authorized Counsel. All capitalized terms used herein shall have the meanings ascribed to them,
respectively, either where they appear in this Agreement set off in parentheses and quotations and
underscored, or as set forth in Article XV.

ARTICLE I.             RECITALS

        1.1    This Master Settlement Agreement (“MSA”) pertains to the BURG SIMPSON
Clients, which includes individuals named as Plaintiffs in Alexis, et al. v. Combe Inc., et al., Case
No. 7:19-cv-10358 (the “BURG-JFM Court”), and other individuals represented by BURG
SIMPSON who assert claims for personal injury due to use of Just for Men hair dye products, all
of whom are identified on Appendix A and Appendix B to the Settlement Term Sheet (described
below).

        1.2     The Parties have separately executed a Settlement Term Sheet between BURG
SIMPSON and COMBE INCORPORATED, hereinafter referred to as the “Settlement Term
Sheet.” The Settlement Term Sheet is incorporated by reference, and its terms are part of this
MSA. The Eligible Participant List, consisting of all BURG SIMPSON clients who assert claims
for personal injury due to use of Just for Men hair dye products, is attached to the Settlement Term
Sheet as Appendix A and Appendix B, and will be referred to as Appendix A and Appendix B
throughout this MSA. The Settlement Term Sheet and Appendix A and Appendix B shall only be
retained by the Settlement Administrator, Mediator and the Parties.

         1.3     BURG SIMPSON has been duly authorized, as counsel representing any individual
identified on Appendix A and Appendix B, to enter into this Agreement, and COMBE has agreed
to settle all Claims by individuals set out in Section II(A) (the “ BURG-JFM Settlement.”), subject
to the terms herein.

       1.4     Defendants deny any liability or wrongdoing and assert that they have meritorious
defenses to these lawsuits and claims. This Agreement, accordingly, will not be construed as
evidence of, or as an admission by Defendants of, any fault, liability, wrongdoing, or damages
whatsoever.

       1.5     The Parties agree and understand that this Agreement shall not be admissible in
evidence, and shall not be used, cited as authority or precedent, or relied upon in any manner in
any future cases without the express approval of both BURG SIMPSON and COMBE, other than
as necessary to enforce the Agreement.

       1.6      All sums offered under this Agreement constitute damages on account of personal
physical injuries or sickness, within the meaning of §104(a)(2) of the Internal Revenue Code.

    1.7    In consideration of the Recitals, and the other considerations in this Agreement,
COMBE and BURG SIMPSON hereby agree as follows:



                                                 1
ARTICLE II.            PROGRAM ENROLLMENT

       A.      BURG SIMPSON Claimant List

        2.1     The BURG SIMPSON Claimant List (“Claimant List”) was created and attached
to the Settlement Term Sheet as Appendix A and Appendix B. A copy will be retained by the
Parties, the Settlement Administrator and the Mediator.

       B.      Eligible Enrollees

     2.2   All Claimants on Appendix A and Appendix B are “Eligible Enrollees” in the
BURG-JFM Settlement.

       2.3     Those Eligible Enrollees who timely submit their completed Claims Package
become finally enrolled in the BURG-JFM Settlement pursuant to the provisions of this Article II
and shall thereby become Enrolled Participants.

       C.      Enrollment Procedures for Eligible Enrollees

       2.4     Eligible Enrollees who wish to participate in the Settlement must submit the
“Notice of Intent to Opt In Form for Eligible Participant” contained in Appendix C to this MSA,
which shall contain only the Eligible Enrollee's name, social security or federal identification
number, address and signature indicating agreement of the Eligible Enrollee to participate in the
Settlement.

       2.5     Submission of a Notice of Intent to Opt In Form (i) is irrevocable; (ii) binds the
Claimant submitting the form to the terms and conditions of this Agreement; and (iii) constitutes
affirmative acceptance of the jurisdiction of the Settlement Administrator and the BURG-JFM
Court for all matters and decisions relative to this Agreement.

       2.6    All Eligible Claimants who properly and timely submit a Notice of Intent to Opt
In Form are Enrolled Participants, and must submit a Claim Package on or before the Claim
Package Deadline for Enrolled Participants.

       D.      Participation is Irrevocable And All Determinations Are Final and Binding

        2.7     After submitting the Notice of Intent to Opt In Form, all Participants may only
pursue their claims through the Settlement and may not pursue their claims in any court of law or
other proceeding.

        2.8     All Enrolled Participants with a pending lawsuit agree: (1) to have their claims in
any lawsuit against COMBE dismissed with prejudice; (2) to execute a Release of all claims
against COMBE and its insurers; and (3) agree that unless Combe exercises its Walk Away
Rights as set forth in Article V they shall not be entitled to pursue claims of any kind against
COMBE in connection with the Just For Men® products.

        2.9     All Enrolled Participants who are not a party to a lawsuit agree that they shall not
be entitled to pursue any claim of any kind against COMBE in connection with the Just For
Men® products unless COMBE exercises its Walk Away Rights as set forth in Article V.


                                                 2
        2.10 COMBE agrees that no Stipulations of Dismissal shall be docketed prior to the
satisfaction of the agreed upon Participation Thresholds and the deposit of Settlement Funds in
the QSF by or on behalf of COMBE.

       E.      Provision of Opt In Forms to COMBE and BURG SIMPSON

        2.11 The Settlement Administrator shall make the Notice of Intent to Opt In Forms for
Eligible Participants (i.e. all persons listed on Appendix A and Appendix B) that it receives
pursuant to this Article II available to the Parties upon request by either Party.

       F.      Other Obligations of Enrolling Counsel

       2.12 Claimants’ Counsel represent and warrant that all clients they currently represent
who allege, alleged, could allege, seek to allege or sought to allege any Released Claims against
COMBE or any Released Parties are included in Appendix A and Appendix B.

       G.      COMBE’s Reliance

       2.13 Claimants’ Counsel understand and acknowledge that COMBE has relied upon the
representations and warranties of Claimants’ Counsel in this MSA Section III in agreeing to pay
the Final Aggregate Settlement Amount and as a pre-condition to entering into this Aggregate
Settlement. The Parties agree that the representations and warranties of Claimants’ Counsel in this
Section III are material terms to this MSA and this Aggregate Settlement.

ARTICLE III.          SCHEDULE OF DEADLINES

        3.1    BURG SIMPSON and COMBE agree that Settlement Participants shall be bound
to abide by the deadlines set forth in Appendix D to this Agreement (“Schedule of Deadlines”).

       3.2    The Schedule of Deadlines shall apply from the Execution Date of this Agreement,
and govern the time and date by which Eligible Participants must submit the Claims Package.

      3.3     It is specifically understood that these deadlines may be extended by mutual
agreement of BURG SIMPSON and COMBE.

ARTICLE IV.           ELIGIBLE CLAIMS

       4.1    Only “Eligible Claims” may be compensated under the terms of this Settlement.
An Eligible Claim requires the following:

               (A)    The Claimant is an Enrolled Participant;

               (B)    The Claimant has timely submitted a complete Claim Package as set forth
                      in Article VI;

               (C)    The Claimant meets the threshold criteria for claim consideration of an
                      injury contemporaneous to use of a Just For Men® product (“JFM”); and

               (D)    The Claimant used JFM to dye hair on his scalp, beard, sideburns or
                      mustache. Use of JFM for any other purpose is not a compensable claim.

                                                3
        4.2 All Eligible Enrollees have previously established the requirements of 4.1(C) and
4.1(D), which was confirmed through the mediation between the BURG SIMPSON Claimants and
COMBE held on January 19, 20 and 21, 2021.

ARTICLE V.            PARTICIPATION REQUIREMENT AND TERMINATION
                      RIGHT

       A.     BURG SIMPSON Efforts

       5.1     BURG SIMPSON will use their best efforts to achieve sufficient participation to
meet the participation benchmarks necessary to effectuate the Settlement.

       B.     COMBE’s Walk Away Right

       5.2    COMBE shall have the option, in its sole discretion, to terminate the Settlement
and this Agreement if, but only if, certain thresholds of participation (“Required Participation
Thresholds”) in the Settlement Agreement are not met, as set forth in Paragraph 5.3 below (the
“Walk Away Right”).

       C.     Required Participation Threshold

        5.3    COMBE’s Walk Away Right may be overcome only if the following Required
Participation Threshold is satisfied by participation of the following levels of Participants:

                      (A)    Appendix A Section I and Appendix B Section I
                             Participation: No less than one hundred percent (100%)
                             participation of all individuals who appear on Appendix A Section I
                             and Appendix B Section I.

                      (B)    Appendix A Section II and Appendix B Section II
                             Participation: No less than ninety-five percent (95%) participation
                             of all individuals who appear on Appendix A Section II and
                             Appendix B Section II, combined.

      5.4     For purposes of determining whether the foregoing Required Participation
Threshold has been met:

              (A)     100% of Section I of Appendix A and Section I of Appendix B.

              (B)     For Section II Participation of Appendix A and B combined: The
                      denominator is 144, which represents the total number of individuals in
                      Appendix A Section II (141) plus the individuals in Appendix B Section II
                      (3).

              (C)     The numerator will include only the total of the individuals on Appendix A
                      Section II and Appendix B Section II who successfully submit a Claims
                      Package.

       5.5    The Settlement Administrator shall make the initial Participation Threshold
determination pursuant to Paragraphs 5.3 and 5.4 above. Such determination shall be made no

                                               4
later than twenty (20) days following the claims package deadline. If there is any dispute among
the Parties regarding the Participants to be included in the participation analysis, the Parties shall
first seek to reach agreement. If no agreement is reached between the Parties, either Party may
appeal the Settlement Administrator’s determination to the Mediator, within 5 days of such
determination. The Mediator will resolve the dispute and make the final determination within five
(5) days. The Mediator shall have authority to assess costs or other penalties (including interest)
if he finds that a party lacks good faith in disputing the eligibility of a Settlement Participant.

        5.6    COMBE may exercise the Walk Away Right, if available, on or before 11:59 p.m.
C.T. on the 10th day following the determination of the Participation Thresholds, or the decision
of any appeal under Paragraph 5.5 above, whichever is later.

     5.7    COMBE shall exercise its Walk Away Right by emailing notice to BURG
SIMPSON as directed in Section XIV(A) herein.

       D.      Consequences of Exercise of Walk Away Right

       5.8     Upon exercising the Walk Away Right, this Agreement becomes null and void.
Neither COMBE nor its insurers shall not be obligated to deposit any Settlement Funds into the
Qualified Settlement Fund, and all Releases and Stipulations of Dismissal or Motions to Dismiss
shall be electronically marked "CANCELLED - NULL AND VOID" by the Settlement
Administrator and returned to BURG SIMPSON.

       5.9     In the event that COMBE exercises the Walk Away Right, the Statute of Limitations
applicable to any Participant shall be deemed to have been tolled from October 22, 2020, until a
period expiring sixty (60) days after COMBE serves its Walk Away Right notice. Nothing in this
provision shall be interpreted to revise or render legally viable a Claim that was time-barred under
applicable law prior to October 22, 2020.

        5.10 In the even that a Eligible Claimants fails to opt-in to the Settlement, the Statute of
Limitations applicable to their claims shall be deemed to be tolled from October 22, 2020 until a
period expiring sixty days after the final deadline for participation in the Settlement as set forth
herein. Nothing in this provision shall be interpreted to revise or render legally viable a Claim that
was time-barred under applicable law prior to October 22, 2020.

ARTICLE VI.            CLAIM PACKAGE SUBMISSION AND REVIEW

       A.    Claim Package Deadline

       6.1    Enrolled Participants must submit their Claim Packages by the Claim Package
Deadline, which is set at 120 days from the Court’s approval of the Agreement.

        6.2     The Claim Package Deadline may be extended for a period of 30 days, by request
to the Settlement Administrator upon agreement of both BURG SIMPSON and Counsel for
Defendant. The final Claim Package Deadline shall be extended 30 days for all Program
Participants or Enrolled Program Participants if any extension is granted.

        6.3    Persons who did not use JFM may not submit a Claim Package; however, the claims
of all persons on Appendix A and Appendix B (i.e. all Eligible Enrollees) were reviewed by


                                                  5
COMBE during the mediation held on January 19, 20 and 21, 2021 and COMBE agrees that they
all qualify to submit a Claim Package.

       B.    Complete Claim Package Requirements for Participants

        6.4    A complete Claim Package for a Program Participant must include and is limited to
the following material submitted on or before the Claim Package Deadline:

               (A)    An Opt In Form;

               (B)    An executed Release in the form of Appendix G for all Participants;

               (C)    A Stipulation of Dismissal or a Stipulation of Termination of All Claims in
                      the form as provided by the Settlement Administrator.

       C.    Claim Package Submission

       6.5     Claim Packages must be submitted to the Settlement Administrator on or before the
applicable Claim Package Deadline.

       D.    Consideration of Claim Packages

       6.6     The responsibility to provide a complete Claims Package is that of the Participants,
along with their counsel.

       6.7    The Settlement Administrator shall upon reasonable request provide updates to
COMBE and BURG SIMPSON as to the submission, review and approval process. COMBE or
BURG SIMPSON may request copies of any Claim Package or any other documentation submitted
with such Claim Package from the Settlement Administrator.

ARTICLE VII.          SETTLEMENT ADMINISTRATOR

       A.      Settlement Administrator Selection

       7.1     This Agreement is a private agreement.

        7.2  BURG SIMPSON has selected Archer Systems to be the Settlement Administrator
for the BURG-JFM Settlement.

       7.3     The fees of the Settlement Administrator shall be paid by BURG SIMPSON

       7.4    Any successor or supplement to the initial Settlement Administrator shall fulfill the
same functions from and after the date of his succession and shall be bound by the determinations
made by his predecessor(s) to date.

       B.      Settlement Administrator Liaisons

     7.5     BURG SIMPSON and COMBE each designate the following liaisons for
communicating with the Settlement Administrator regarding the Settlement and answering any



                                                6
questions that the Settlement Administrator may have with respect to the interpretation of any
provision of this Agreement (“Settlement Administrator Liaisons”):

       COMBE:

       Stephen G. Strauss
       Bryan Cave Leighton Paisner LLP
       One Metropolitan Square
       211 North Broadway, Suite 3600
       St. Louis, MO 63102-2750
       sgstrauss@bryancave.com
       Phone: 314-259-2444

       BURG SIMPSON:

       Kenneth Daly
       BURG SIMPSON ELDREDGE HERSH JARDINE PC
       201 East 5th Street, Suite 1340
       Cincinnati, Ohio 45202
       Phone: 513.852.5600
       Fax: 513.852.5611
       KDaly@burgsimpson.com

       The identity of the Liaisons may be modified at the discretion of either Party with
reasonable notice.

       C.      Responsibilities and General Authority

        7.6      The Settlement Administrator must carry out the responsibilities for claim
administration and review set forth in this Agreement as well as any additional responsibilities, if
any, set forth in any subsequent amendments to this Agreement.

        7.7    The Settlement Administrator shall have the authority to perform all actions, to the
extent not expressly prohibited by, or otherwise inconsistent with, any provision of this Agreement,
deemed by the Settlement Administrator to be reasonably necessary for the efficient and timely
administration of this Agreement. The Settlement Administrator is permitted to serve as the QSF
Administrator under the terms of the Qualified Settlement Fund Agreement, if approved by the
Court.

        7.8     The Settlement Administrator may create administrative procedures,
supplementary to (and not inconsistent with) those specified herein or in the Appendices hereto,
that provide further specific details about how the Program is to be administered, and/or other
aspects of the Settlement; provided, however, that such procedures comply, or otherwise are not in
conflict, with the terms of this Agreement, and to which BURG SIMPSON and COMBE agree.

       7.9     Without limitation of the foregoing, the Settlement Administrator will:

               (A)     review and make determinations of whether a Claimant’s Claim Package is
                       complete in accordance with the provisions of Paragraphs 6.4;


                                                 7
               (B)     provide notice of any Claimant's Claim Package deficiencies and allow the
                       Claimant to cure the deficiency prior to the expiration of the Claims
                       deadline, or within fifteen days after the expiration of the Claims deadline.

         7.10 Without limitation of the foregoing, the Settlement Administrator will make the
initial determination regarding Eligible Enrollees from Appendix A and Appendix B for purposes
of determining the Required Participation Threshold pursuant to Paragraph 5.4.

       7.11 The Settlement Administrator, the QSF Administrator, and all Participants and
counsel shall cooperate with COMBE in providing to COMBE any information that is necessary
to comply with reporting obligations under the Medicare, Medicaid and SCHIP Extension Act of
2007 (“MMSEA”), or other applicable laws.

       D.      Liability of Administrative Personnel

        7.12 No Settlement Administrator, or employee or agent of any Settlement
Administrator, shall be liable to any Claimant, Eligible Enrollee, Participant, or their respective
counsel for his acts or omissions, or those of any agent or employee of any Settlement
Administrator, in connection with the Settlement except, with respect to each such Person, for such
Person’s own willful misconduct. Nothing in this Section confers on any Claimant, Eligible
Enrollee, Participant, or their respective counsel any privity of contract with, or other right to
institute any action against, any Settlement Administrator.

       E.      Method of Notification

        7.13 All notifications required to be sent by the Settlement Administrator under this
Agreement shall be provided by a method selected by the Settlement Administrator as the most
efficient.

       F.      COMBE/BURG SIMPSON Audit Right

        7.14 In accordance with the terms of this Section, COMBE and BURG SIMPSON shall
each have a limited right, at each’s own expense, to itself conduct, or have conducted by the
Settlement Administrator or an independent auditor, audits to verify Claims submitted by Program
Participants if the audit is approved by the Mediator.

       7.15    Claim Packages may only be selected for audit under the following circumstances:

                       (A)    If the Settlement Administrator, COMBE, or BURG SIMPSON
                              reasonably believe that the forms in the Claim Package have been
                              falsified or are otherwise not authentic, such Claim Package may by
                              selected for audit by the Settlement Administrator, COMBE, or
                              BURG SIMPSON, subject to approval of the audit by the Mediator.
                              Audits shall not be conducted to contest eligibility, and the Mediator
                              shall not approve audits without the requisite showing as set out
                              herein.

       7.16 If COMBE or BURG SIMPSON conduct audits approved by the Mediator pursuant
to Paragraph 7.15(A), or engage an independent auditor to conduct such audits, the Party
conducting the audit shall notify the Settlement Administrator and the other Party and shall specify

                                                 8
the Claim Packages subject to audit To the extent the Settlement Administrator initiates audits
pursuant to Paragraph 7.15(A), or is asked to perform audits pursuant to Paragraph 7.15(A) for
COMBE or BURG SIMPSON, the Settlement Administrator will provide notice to the Parties (or
the non-requesting Party, as applicable) and shall specify the Claim Packages subject to audit. The
party requesting the audit shall pay for the costs of the audit.

       7.17    With respect to Claim Packages which are selected for audit:

                      (A)     The Settlement Administrator or the Party requesting the audit may
                              require that the relevant Program Participant provide it with such
                              other relevant records or other documentation within the Program
                              Participant’s (or their counsel’s) custody, possession, or control as
                              may reasonably be needed to establish the validity of their
                              signatures.

                      (B)     If the Program Participant fails or refuses to provide reasonably
                              requested documentation related to the verification of their
                              signature, after being afforded an adequate opportunity to do so,
                              then Paragraph 7.19 (A) and (B) shall be applied to such Program
                              Participant and their Claim.

        7.18 If following completion of its audit of a Claim Package, the Settlement
Administrator, COMBE or BURG SIMPSON is of the view that any reasonable indicia exists of
deception, dishonesty, or fraud relating to any Claim Package, COMBE or BURG SIMPSON, as
the case may be, may petition the Mediator under seal, with copies being provided to Program
Participant’s counsel and COMBE’s counsel or BURG SIMPSON (depending on who may file)
pursuant to Paragraph 7.19. Any ruling of the Mediator with respect to the Program Participant’s
claim is a final decision and is not appealable.

        7.19 Without limitation of Paragraph 7.18 and any term in this Agreement to the contrary
notwithstanding, in the event that the Mediator, upon motion by COMBE or BURG SIMPSON,
determines that a Program Participant, has used deception, dishonesty, or fraud in submission of
his Claims Package:

               (A)    such Program Participant’s Claim shall be denied and such Program
                      Participant immediately shall cease to have any further rights under the
                      Program, but such Program Participant’s Stipulation of Dismissal and
                      Release (if applicable) shall be delivered to COMBE if not previously
                      delivered (and, without limitation, COMBE shall be free to file or cause to
                      be filed such Stipulation of Dismissal and/or Release in any relevant action
                      or proceeding);

               (B)    the amount of the Gross Settlement Allocation for each of such Program
                      Participant shall be returned to COMBE and/or its insurers by the QSF
                      Administrator, and if applicable, each such Program Participant shall repay
                      to the QSF any Settlement Payment previously paid to or with respect to
                      such Program Participant (and any such repayment of such Settlement
                      Payment in whole or in part shall be disregarded for purposes of Article
                      VIII); and

                                                9
      7.20 All audits shall be initiated in good faith and not create any delay in processing or
payment of any other Claimant.

ARTICLE VIII.         MEDIATOR

       A.      Mediator Appointment

       8.1    For the sake of uniformity and efficiency, BURG SIMPSON selects Hon. Michael
Reagan, the Court appointed Mediator, to act as Mediator in this private agreement. COMBE and
BURG SIMPSON agree to privately appoint Hon. Michael Reagan as Mediator for the BURG-
JFM Settlement, for the purpose of determination of the Final Aggregate Settlement Amount in
accordance with the Settlement Term Sheet and Master Settlement Agreement, for issuance of the
Final BURG-JFM Settlement Participant List, and any actions required in Article VII.

       B.      Unresponsive or Unresolved Third-Party Claimant Disputes

        8.2      In the event that a Program Participant and their Counsel have unresponsive or
unresolved Potential Third-Party Claimants, after documenting good faith efforts to resolve any
such claims, they may request that the Mediator handle the resolution of the issues. The Mediator
will then (a) review the efforts of Program Participant and their counsel, (b) conduct hearings
among the affected parties, and (c) recommend to the BURG-JFM Court that a show-cause order
should be issued regarding the disputed interests, disbursement of the Settlement Funds, or any
other relief as the Mediator deems appropriate.

       C.      Calculation of the Final Aggregate Settlement Amount

         8.3    Within 30 days of Court approval of this Agreement the Mediator shall be provided
with a confidential list containing a claim valuation for each individual on Appendix A and
Appendix B. This list will be used by the Mediator to make any adjustments to the Gross
Settlement Amount due from COMBE and calculate any reduction related to individuals on
Appendix A and Appendix B who do not appear on the Final BURG-JFM Settlement Participant
List, in accordance with the Settlement Term Sheet.

        8.4     If the Release Thresholds are met, but less than 100% of all BURG SIMPSON
Claimants on Appendix A and Appendix B provide releases, or if the Release Thresholds are
waived by COMBE, the Gross Maximum Settlement Amount shall be reduced by the Gross
Settlement Allocation Amount for each Non-releasing Claimant. The total of the gross allocations
of all non-releasing claimants shall be deducted from the Gross Maximum Settlement Amount, to
determine the Final Gross Settlement Amount to be paid by COMBE. The Parties agree that
Mediator Hon. Michael Reagan shall be provided a list of the Gross Settlement Allocations. Judge
Reagan shall confirm participation in the BURG-JFM Settlement, and shall calculate the Final
Gross Settlement Amount to be paid by COMBE, by deducting the amounts allocated to any non-
participants. Judge Reagan shall provide that calculation to the parties and the QSF Administrator,
along with the Final BURG-JFM Settlement Participant List. If the Final Gross Settlement
Amount, calculated by Judge Reagan, owed by COMBE exceeds the amount that COMBE has
deposited into the Qualified Settlement Fund, the QSF Administrator shall refund the difference
to COMBE and/or its insurers within 30 days.




                                                10
        8.5     No Participant shall be entitled to any Settlement Amount other than in accordance
with the terms of this Agreement, nor shall any Participant be entitled to pursue any claim for any
other injury allegedly resulting from the use of JFM. Participants disclaim any claim to receive
any punitive, or exemplary, or damages for economic damages, damages for any alleged fraudulent
actions, or damages for any alleged violation of any federal or state statute. No payment made
hereunder is or shall be deemed to be attributable to punitive or exemplary damages.

ARTICLE IX.           FUNDING OBLIGATIONS

       A.      Settlement Funds

        9.1    Subject to the Walk Away Right, as set forth in Article V, COMBE and its insurers
shall deposit the Maximum Settlement Amount (the “Settlement Payment”) into the Qualified
Settlement Fund (also referred to herein as the “QSF”) no later than 30 (thirty) days from the date
the Release Thresholds are either met or waived by COMBE in accordance with this MSA.

        9.2     If the Release Thresholds are met, but less than 100% of Eligible Claimants opt to
participate, or if COMBE waives the Release Thresholds with the consent and approval of its
insurers, and COMBE and/or its insurers have already paid the Maximum Settlement Amount into
the QSF, COMBE and/or its insurers shall be entitled to reimbursement of excess funds attributable
to the claims of non-participating claimants. The difference between the Maximum Settlement
Amount and the Final Gross Settlement amount as determined by the Mediator, shall be returned
to COMBE and/or its insurers within 30 (thirty) days by the QSF Administrator.

       9.3     The QSF Administrator, after receiving a Payment List from the Settlement
Administrator, is responsible for distributing each Participant’s Settlement Payment from the QSF.
COMBE and its insurers shall be provided a copy of the Gross Settlement Payment allocated to
each participant.

        9.4    Any term of this Agreement, or of the Qualified Settlement Fund Agreement, to the
contrary notwithstanding, in no event shall COMBE and its insurers have any obligation to make
payment of the Settlement Funds into the Qualified Settlement Fund unless and until (i) the
Qualified Settlement Fund shall have been duly approved by the BURG-JFM Court, and (ii) the
Release Thresholds have been met, or waived by COMBE with the consent and approval of its
insurers.

        9.5    Any term of this Agreement, or of the Qualified Settlement Fund Agreement, to the
contrary notwithstanding, neither BURG SIMPSON, the Participants, the Mediator, the Settlement
Administrator, the QSF Administrator, nor any other Person is entitled under this Agreement or
the Qualified Settlement Fund Agreement to collect any amount from any of the Defendants or
any other Released Persons other than from COMBE pursuant to COMBE’s express obligations
to only make a payment into the Qualified Settlement Fund . For the avoidance of doubt, neither
COMBE nor any other Released Persons shall have any obligation to pay (or to make any payment
on account of), or reimburse, any Persons for any attorneys’ fees or costs or expenses incurred by
any Claimant in connection with the Settlement , the Settlement Administrator, the QSF, the Lien
Administrator, or the Mediator. Released Persons also shall have no responsibility for the
management of the Qualified Settlement Fund or any Liability to any Persons arising from the
handling of Claim Packages by the Settlement Administrator or appeals taken by Participants.


                                                11
       B.      Qualified Settlement Fund

        9.6    In accordance with the terms of this Agreement, any Settlement Funds shall be
deposited into the Qualified Settlement Fund and shall remain the property of the Qualified
Settlement Fund. The Settlement Funds within the Qualified Settlement Fund will be held in a
fiduciary capacity. The Qualified Settlement Fund shall comply with the Treasury Regulations
Section 1.468B-1 et seq. regarding taxation and tax reporting obligations. The Qualified
Settlement Fund shall be deemed to be in the custody of the BURG-JFM Court. The Qualified
Settlement Fund shall remain subject to the jurisdiction of the BURG-JFM Court until such
Settlement Funds are distributed. The Parties agree that the funds deposited to the QSF are
unallocated at the time of deposit, and that disbursements for expenses shall be allocated among
the Qualified Program Participants by BURG SIMPSON.

        9.7    COMBE and BURG SIMPSON wish to have the Qualified Settlement Fund
maintained in as secure a manner as possible so that the Settlement Funds will be available to be
paid to those who qualify for a Settlement Payment under the Program. BURG SIMPSON will
select an experienced financial institution within seven (7) days of the Execution Date. This
designated financial institution shall hold the Settlement Funds. BURG SIMPSON shall move the
BURG-JFM Court for approval of the Qualified Settlement Fund Administrator.

        9.8     BURG SIMPSON is solely responsible for securing the QSF Administrator’s
execution and delivery of the Qualified Settlement Fund Agreement and such Person’s consent to
the jurisdiction of the BURG-JFM Court, acknowledging that the chosen financial institution and
the QSF Administrator alone have the obligation to manage the Settlement Funds. Its management
shall thereafter be subject to review by the JFM Court.

        9.9    COMBE shall in no way be responsible for the expenses of the QSF Administrator
or the administration of the Qualified Settlement Fund. COMBE shall in no way be associated
with the administration of the Qualified Settlement Fund or be liable in respect of any dispute
between or among any Program Participants and their respective counsel in respect of any costs,
expenses, legal fees, or litigation costs to be deducted from the Qualified Settlement Fund.

       C.      Tax Treatment of the Qualified Settlement Fund

        9.10 Treatment. To the fullest extent allowable under applicable law, the Qualified
Settlement Fund shall be treated as being at all times a “qualified settlement fund” within the
meaning of Treasury Regulation §1.468B-1. The QSF Administrator and, as required, BURG
SIMPSON, shall timely make such elections as are necessary or advisable to carry out the
provisions of this Section, including the “relation-back election” as defined in Treasury Regulation
§1.468B-1, back to the earliest permitted date. Such elections shall be made in compliance with
the procedures and requirements contained in such regulation. It shall be the sole responsibility
of the QSF Administrator to timely and properly prepare and deliver the necessary documentation
for signature by all necessary parties, and thereafter to cause the appropriate filing to occur.

         9.11 Tax Returns. For the purpose of Section 468B of the Internal Revenue Code, the
“administrator” shall be the QSF Administrator. The QSF Administrator shall timely and properly
file all informational and other tax returns necessary or advisable with respect to the Qualified
Settlement Fund and the amounts held in the Qualified Settlement Fund including the returns
described in Treasury Regulation §1.468B-2(k)(l). Such returns (as well as the election described

                                                12
in Section 468B) shall be consistent with Section 468B and in all events shall reflect that all taxes
(including any estimated taxes, interest or penalties, or tax detriments) on the income earned by
the Qualified Settlement Fund shall be paid exclusively out of the Qualified Settlement Fund, in
accordance with Section 468B.

        9.12 Taxes and Tax Expenses. All (i) federal, state, or local taxes (including any
estimated taxes, interest or penalties, or tax detriments) arising with respect to the income earned
on or by the Qualified Settlement Fund, including any taxes, interest penalties, or tax detriments,
that may be imposed upon Defendants with respect to any income earned on or by the Qualified
Settlement Fund for any period during which the Qualified Settlement Fund (or any portion
thereof) does not qualify as a “qualified settlement fund” for federal or state income tax purposes
(hereafter referred to as “Taxes”), and (ii) expenses and costs incurred in connection with the
administration of tax matters for the Qualified Settlement Fund and the operation and
implementation of this Section (including expenses of tax attorneys or accountants and mailing
and distribution costs and expenses relating to filing (or failing to file) the returns described in this
Section) (hereinafter referred to as “Tax Expenses”), shall be paid exclusively out of the Qualified
Settlement Fund. The QSF Administrator shall notify BURG SIMPSON and COMBE in writing
of the fact and amount of any such payment of Taxes or Tax Expenses out of the Qualified
Settlement Fund (and any withholding pursuant to this Section).

        9.13 Cooperation. BURG SIMPSON and COMBE hereto agree to cooperate with the
QSF Administrator, Settlement Administrator, each other, and their tax attorneys and accountants
to the extent reasonably necessary to carry out the provisions of this Section.

ARTICLE X.              DISMISSALS, DISCLAIMERS, AND RELEASES

        A.      Dismissals

       10.1 Following the payment by COMBE and its insurers of the Settlement Payment into
the Qualified Settlement Fund, the Defendants are entitled to dismissal with prejudice of the
Claims of all enrolled JFM Court Claimants, and all enrolled Participants without filed cases in
accordance with the following timelines:

                (A)     For Participants who are determined by the Settlement Administrator to
                        have Complete Claims Packages, and who appear on the Final BURG-JFM
                        Settlement Participant List issued by the Mediator, COMBE may file the
                        Stipulation at any time following the fifteenth (15) day after the Settlement
                        Payment is made into the QSF by COMBE.

        B.      Releases

        10.2 In summary and as fully reflected in the Releases, as consideration for COMBE’s
agreement to deposit Settlement Funds pursuant to Article IX above, Participants, individually and
for their heirs, beneficiaries, agents, estate, executors, administrators, personal representatives,
successors and assigns, release and forever discharge the Released Persons from all Settled Claims,
and further agree and covenant not to sue Released Persons for any Settled Claims. Without
limitation, COMBE shall be free to file or cause to be filed the Releases in any relevant action or
proceeding.



                                                   13
        C.      Unknown Facts

        10.3 Participants shall agree, and by executing the Releases do agree, that the Releases
are intended to and do cover any and all losses, injuries, damages and claims of every kind and
nature whatsoever, whether direct or indirect, known or unknown, and suspected or unsuspected,
unless specific claims are retained in writing in any individual Release, as separately agreed to by
COMBE.

        10.4 Participants shall acknowledge, and by executing the Releases do acknowledge,
that they may hereafter discover facts different from, or in addition to, those which they now know
to be, or believe to be, true with respect to their alleged injuries, losses and claims. Participants
shall acknowledge, and by executing the Releases do acknowledge, that they may learn of
additional facts as those facts relate to JFM and the Released Persons’ activities as those facts relate
to JFM.

       10.5 Participants shall agree, and by executing the Releases do agree, that the Releases,
and the specific releases contained therein, shall be and remain effective in all respects,
notwithstanding such different or additional facts and the subsequent discovery thereof.

        10.6 Participants shall, and by executing the Releases do, expressly waive any and all
rights they may have under any statute, code, regulation, ordinance or the common law, which may
limit or restrict the effect of a general release as to claims, including claims that Participants do
not know or suspect to exist in their favor at the time of the Releases. Specifically, Participants
shall acknowledge, and by executing the Releases do acknowledge, that they have been advised
by their attorneys concerning, and are familiar with, the California Civil Code Section 1542, and
Participants shall, and by executing the Releases do, expressly waive any and all rights under
California Civil Code Section 1542 and under any other federal or state statute or law of similar
effect.

ARTICLE XI.             COURT APPROVAL AND OTHER DOCUMENTATION

        A.      Survival Claims, Probate, Claim Involving Minors

        11.1 If required by applicable state law, a Participant’s counsel or a Person authorized
by a Participant’s counsel will seek court approval of the settlement of the case brought on behalf
of a decedent or others authorized under applicable state law to advance survival claims.
Participants’ counsel will assume responsibility for all necessary filings relating to notice and
approval of the settlement and the Participants will be responsible for all associated costs and
expenses.

       11.2 If required by applicable state law, a Participant’s counsel or a Person authorized
by a Participant’s counsel will seek court approval of the settlement of any claim or case brought
on behalf of a minor.

        11.3 Participants’ counsel will assume responsibility for all necessary probate and
guardianship filings, all filings relating to court approval of settlement, and all issues or rulings
arising therefrom or related thereto.

        B.      Other Documents


                                                  14
       11.4 COMBE, Participants, and their counsel if represented, agree to cooperate in
acquiring or executing any other documents necessary to finalize an individual Participant’s
settlement.

ARTICLE XII.           LIENS

       A.      Medical Bills, Liens, and Other Potential Rights for Reimbursement

         12.1 BURG SIMPSON has selected Archer to be the Lien Resolution Administrator for
this litigation. Archer shall assist Participants in resolving liens that are or may be asserted by
Governmental Payors or asserted by Private Payors against Settlement Payments made to
Participants, and to provide assurances to COMBE that such Liens have been resolved prior to
Settlement Payments.

       12.2 All parties agree a Qualified Protective Order (“QPO”) should be requested and
issued allowing Archer to serve as the agent for all Participants. This QPO will be broad enough
to allow Archer to perform its function as Lien Resolution Administrator in lieu of obtaining
individual HIPAA authorizations.

       12.3 All costs of the Lien Resolution Administrator will be paid from the QSF, and then
apportioned among Participants.

       B.      Responsibility for Identification, Notification, and Satisfaction of Insurer,
               Healthcare Provider or other Liens, Claims, Subrogated Rights or Obligations

        12.4 Each Participant agrees that COMBE bears no responsibility for resolution of
claims asserted by actual or potential insurers and all known or unknown third-party claimants
with subrogation or reimbursement interests related to the released injuries (pursuant to any
applicable state law or contractual terms) that are not Governmental Payors (collectively,
“Potential Third-Party Claimants”). Each Program Participant represents and warrants that they
will bear responsibility for claims asserted by any such Potential Third-Party Claimants.

        12.5 Each Program Participant agrees it is their sole responsibility to satisfy or otherwise
resolve any and all valid and enforceable claims asserted by Third-Party Claimants and further
agrees that the Released Persons shall have no responsibility for satisfaction of the same.

         12.6 Each Participant shall indemnify, repay and hold the Released Persons harmless
from any and all valid and enforceable claims held by Third-Party Claimants, whether existing as
of the date of becoming a Participant or arising thereafter. This includes payments of all fees and
litigation expenses.

        12.7 If the Settlement Administrator, Mediator or COMBE is or becomes aware of
Third-Party Claimants, it may provide notice of those to the Lien Resolution Administrator. No
Settlement Payment shall be made without the Lien Administrator's approval with respect to all
valid and enforceable identified liens, except at provided in Section 12.8.

       C.      Procedure Regarding Payments by Governmental Payors

      12.8 With respect to potential payments made on a Participant’s behalf by Medicare or
Medicaid; a Medicare or Medicaid intermediary or carrier; any other federal or state government,

                                                15
agency or entity; or any other entity operating under contract with any of the previously mentioned
entities (collectively “Governmental Payors”), then as a CONDITION PRECEDENT to the
distribution of any Settlement Payment from the Qualified Settlement Fund to the Participant, each
Participant and their counsel agree as follows:

               1.      Identification of Governmental Payors

        12.9 Each Participant agrees it is their sole responsibility, assisted by their counsel , to
identify to the Settlement Administrator and COMBE every Governmental Payor that may have
made any payments on behalf of such Participant in any way related to such Participant’s alleged
use of JFM from the time the Participant alleges he first suffered injury from the alleged use of
JFM through the Execution Date. The Lien Resolution Administrator shall assist in this
identification process.

               2.      Mandatory reporting obligations under MMSEA and State Medicaid
                       Programs

       12.10 Medicare: The Lien Administrator shall provide COMBE with any information
necessary for COMBE to meet its mandatory reporting obligations to the Center for Medicare &
Medicaid Services (“CMS”) as mandated by Section 111 of the MMSEA. Any Participant who
was or is a Medicare beneficiary will execute and provide the information requested by the Lien
Administrator.

        12.11 Medicaid and other Governmental Payors: Participants assisted by their counsel
further shall provide COMBE with any information necessary for COMBE to meet any mandatory
reporting requirements specific to each states’ Medicaid or other governmental agency reporting
and reimbursement laws and regulations. Any Participant who was or is a Medicaid beneficiary
will execute and provide the information and forms requested in the Medicare/Medicaid
Addendum and Release as provided by the Settlement Administrator.

       D.      Notice of Settlement

        12.12 Each Participant assisted by their counsel shall provide the Settlement
Administrator and COMBE’s counsel proof that (i) each Governmental Payor identified pursuant
to Paragraphs 12.1 and 12.5 has been notified that a claim related to the Participant’s alleged use
of JFM has settled; and (ii) requesting a written response indicating whether each Governmental
Payor holds any interest, including Liens and subrogation interests, related in any way to such
Participant’s alleged use of JFM and the claimed amount of any such interest. Proof of this
notification can be made in the form of an affidavit as many programs will be noticed in bulk or
using spreadsheets.

       E.      Satisfaction of Governmental Payors’ Interests

        12.13 Each Participant assisted by their counsel shall provide to COMBE, through the
Lien Resolution Administrator, written documentation or other proof, such as an affidavit,
demonstrating that each Governmental Payor identified pursuant to Paragraphs 12.1 and 12.5
either:

               (A)     holds no interest, including any Liens, in the Settlement Payment;


                                                16
               (B)     expressly releases any and all entities from any liability whatsoever for any
                       interest, including any Liens, in the Settlement Payment;

               (C)     agrees any interest, including any Liens, in the Settlement Payment has been
                       finally and completely satisfied; or

               (D)     has reached a binding agreement with the Participant setting forth in detail
                       a specific dollar amount or percentage of the Settlement Payment that the
                       Governmental Payor agrees is the maximum amount it will seek from any
                       and all Persons to fully and finally resolve any interest, including any Liens,
                       in the Settlement Payment.

       12.14 For the avoidance of doubt, the CONDITION PRECEDENT in this Section is not
a CONDITION PRECEDENT to COMBE’s funding obligations into the Qualified Settlement
Fund under Paragraphs 12.1 and 12.5, but is only a CONDITION PRECEDENT to the distribution
of the Participant’s Settlement Payment from the Qualified Settlement Fund to the Participant.
Provided however, that the Settlement Administrator may, in his discretion, authorize a partial
payment with appropriate withholds if undue delay occurs in resolving Government Payor claims.

       F.      Attorney Liens

        12.15 Each Participant shall represent and warrant that all liens referenced in Paragraph
12.4 and all legal expenses, bills, costs or contingency fee agreements resulting from or arising out
of representation of such Participant by any attorney in relation to such Participant’s alleged use
of JFM have been paid or will be paid out of the Settlement Payment and are the Participant’s
responsibility to pay, and that any Liens based on any legal expenses, bills, costs or contingency
fee agreements incurred as a result of the Participant’s alleged use of JFM will be satisfied by such
Participant.

       12.16 Each Participant will indemnify, repay and hold the Released Persons harmless
from any and all such claims.

ARTICLE XIII.          WARRANTY OF CAPACITY TO ENTER INTO THE
                       AGREEMENT

       A.      BURG SIMPSON

       13.1 Each Person duly appointed to and comprising BURG SIMPSON represents and
warrants that such Person has all requisite power and authority to execute, deliver and perform this
Agreement and to consummate the transactions contemplated hereby.

       13.2 The execution, delivery, and performance of this Agreement and the consummation
by such Person of the actions contemplated hereby will be, upon delivery, duly and validly
executed and delivered by such Person and will constitute its legal, valid, and binding obligation.

       B.      COMBE

        13.3 COMBE represents and warrants that it has all requisite power and authority to
execute, deliver, and perform this Agreement and to consummate the transactions contemplated
hereby.

                                                 17
        13.4 The execution, delivery, and performance of this Agreement and the consummation
by it of the actions contemplated hereby will be, upon delivery, duly and validly executed and
delivered by COMBE and will constitute its legal, valid, and binding obligation.

       C.      Additional Agreement and Acknowledgements of Program Participants

        13.5 Each Participant, on their own behalf and on behalf of their heirs, beneficiaries,
agents, estates, executors, administrators, personal representatives, successors and assigns, by
executing the Release does agree to resolve their Claims with Defendants and to have granted their
counsel the authority to resolve their Claims with Defendants in accordance with the terms of this
Agreement. Each Participant further represents and warrants that he has the sole right and
exclusive authority to enter into this Agreement and to submit a Claim Package under it; that
neither their Claim nor any of the claims, demands or obligations referred to in this Agreement
have been sold, assigned, subrogated, transferred, or otherwise disposed of by them; and that they
are the sole Person who may have a potential cause of action against Defendants relative to their
Claim.

        13.6 Each Participant shall further represent and warrant, and by executing the Release
does represent and warrant, that no other Person or entity has any right, title or interest in their
Claim, any of the demands, obligations, or causes of action referred to in this Agreement, or any
Settlement Payment to them, and that there are no other Liens (except as may be disclosed in
accordance with Article XII herein) other than the actual or potential attorneys liens of the
Participant’s counsel to the extent such attorneys liens have been perfected.

        13.7 Private funding agreements are not Liens under this Agreement, and are not the
responsibility of COMBE. To the extent any Participant has received any funding or other
consideration from any third party, including any private litigation funding, such Participant shall
represent and warrant, and by executing the Release does represent and warrant, that such third
party has no Lien or other claim that can be asserted against any of the Released Parties or the
Qualified Settlement Fund or any portion thereof. Each Participant shall agree, and by executing
the Release does agree, that they will indicate on his or her Claim Form whether a bankruptcy
action is currently pending in which he or she is seeking bankruptcy protection.

       13.8 Each Participant, by participating in the Settlement as provided for herein, and their
counsel acknowledge and agree that they are contractually bound by the terms of this Agreement.

       13.9 Each Participant, by participating in the Settlement as provided herein, and their
counsel, acknowledge and agree that they are waiving all rights to pursue their claims in court.

ARTICLE XIV.            MISCELLANEOUS

       A.      Notice

        14.1 Any notice, request, instruction or other document to be delivered pursuant to this
Agreement shall be sent to the appropriate Party as follows, or their successors as otherwise
instructed, by a notice delivered to the other Party pursuant to this Paragraph 14.1. Notice may be
provided by electronic mail, with a confirming copy sent within one day by regular United States
Mail:



                                                18
       If to COMBE:

       Stephen G. Strauss
       Bryan Cave Leighton Paisner LLP
       One Metropolitan Square
       211 North Broadway, Suite 3600
       St. Louis, MO 63102-2750
       sgstrauss@bryancave.com
       Phone: 314-259-2444

       If to BURG SIMPSON:

       Kenneth Daly
       BURG SIMPSON ELDREDGE HERSH JARDINE PC
       201 East 5th Street, Suite 1340
       Cincinnati, Ohio 45202
       Phone: 513.852.5600
       Fax: 513.852.5611
       KDaly@burgsimpson.com

        14.2 If the date or deadline for any notice, request, instruction or other document to be
delivered or given pursuant to this Agreement falls on a day that is not a Business Day, such notice,
request, instruction or other document shall be deemed due under this Agreement on the next
following Business Day.

        14.3 Any notice, request, instruction or other document to be given by any Party or any
Settlement Administrator to any Participant or their counsel hereunder, shall be in writing and
delivered in accordance with the terms of Paragraph 14.1, and such Party or Settlement
Administrator may rely on the contact information last provided by the Program Participant or
their counsel to such party or Settlement Administrator, as applicable, and no party nor any
Settlement Administrator shall have any obligation to (but in its sole and absolute discretion may)
take other steps to locate Participants or counsel as to whom notices, requests, instructions or other
documents have been returned as undelivered or undeliverable. Each Participant and (if applicable)
their counsel shall have the responsibility to keep the Settlement Administrator informed of the
correct contact information for both such Participant and such counsel.

        14.4 Any such notice, request, instruction or other document shall be deemed to have
been given as of the date so transmitted by facsimile or electronic mail, on the next Business Day
when sent by Federal Express, or five Business Days after the date so mailed, provided that if any
such date on which any such notice or other communication shall be deemed to have been given
is not a Business Day, then such notice or other communication shall be deemed to have been
given as of the next following Business Day and, provided, further, that delivery otherwise shall
be deemed to occur upon tender and rejection by the intended recipient.

       B.      Governing Law

        14.5 The provisions of this Agreement, appendices, and the individual Releases shall be
interpreted in accordance with, and governed by, the laws of the State of New York (or United
States federal law, to the extent applicable).

                                                 19
        14.6 The Parties irrevocably submit to the jurisdiction of the Settlement Administrator,
Mediator and the BURG-JFM Court for any suit, action, proceeding, or dispute arising out of or
relating to the Program, the applicability or enforceability of the Program, or any document
relating to the Program, including the Agreement, any of its Appendices, or the individual
Releases.

        C.      Waiver of Inconsistent Provisions of Law; Severability

        14.7 To the fullest extent permitted by applicable law, each Party waives any provision
of law (including the common law), which renders any provision of this Agreement invalid, illegal
or unenforceable in any respect.

         14.8 Any provision of this Agreement which is prohibited or unenforceable to any extent
or in any particular context shall be ineffective, but such ineffectiveness shall be limited as follows:
(i) if such provision is prohibited or unenforceable only in or as it relates to a particular jurisdiction,
such provision shall be ineffective only in or as it relates to (as the case may be) such jurisdiction
and only to the extent of such prohibition or unenforceability, and such prohibition or
unenforceability in or as it relates to (as the case may be) such jurisdiction shall not otherwise
invalidate or render unenforceable such provision (in such or any other jurisdiction); (ii) if (without
limitation of, and after giving effect to, clause (i)) such provision is prohibited or unenforceable
only in a particular context (including only as to a particular Person or Persons or under any
particular circumstance or circumstances), such provision shall be ineffective, but only in such
particular context; and (iii) without limitation of clauses (i) or (ii), such ineffectiveness shall not
invalidate any other provision of this Agreement. In any event, upon any such determination that
any term or other provision is invalid, illegal or unenforceable, BURG SIMPSON and COMBE
shall negotiate in good faith to modify this Agreement so as to effect the original intent of BURG
SIMPSON and COMBE as closely as possible to the fullest extent permitted by applicable law.
Nothing in this Paragraph 14.8 is intended to, or shall, limit (1) Section XIV(A) the intended effect
of Paragraph XIII(B).

        D.      Good Faith Negotiations

         14.9 BURG SIMPSON and COMBE each acknowledge that: the negotiations leading
up to this Agreement were conducted regularly and at arm’s length; this Agreement is made and
executed by and of each such executing Party’s own free will; each such executing Party knows
all of the relevant facts and its rights in connection therewith; and such Party affirms that it has not
been improperly influenced or induced to make this settlement as a result of any act or action on
the part of any other Party or employee, agent, attorney or representative of any other Party.

        14.10 The Parties hereby acknowledge that they entered into this Agreement to
compromise permanently and settle the claims between any Program Participant, on the one hand,
and the Released Persons, on the other hand, settled by the execution of this Agreement and the
Participant’s individual Release.

        E.      Construction

        14.11 With regard to each and every term and condition of this Agreement, the Agreement
has been negotiated, prepared and drafted by BURG SIMPSON and counsel for COMBE, and if
at any time any Party desires or is required to interpret or construe any such term or condition or

                                                    20
any agreement or instrument subject hereto, no consideration shall be given to the issue of which
Party hereto, or its counsel, actually prepared, drafted or requested any term or condition hereof.

        14.12 The headings of the Sections, Paragraphs and subsections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement. Any reference to an Appendix shall be deemed to refer to the
applicable Appendix attached hereto. The words “include” and “including” and words of similar
import when used in this Agreement or any Appendix hereto are not limiting and shall be construed
to be followed by the words “without limitation,” whether or not they are in fact followed by such
words. The definitions contained in this Agreement or any Appendix attached hereto are applicable
to the singular as well as the plural forms of such terms. Words of any gender (masculine,
feminine, neuter) mean and include correlative words of the other genders. As used herein or in
any Appendix hereto, the term “dollars” and the symbol “$”, shall mean United States dollars.
References herein to instruments or documents being submitted “by” any Person include (whether
or not so specified) submission of the same on behalf of such Person by their counsel whether or
not so specified, provided that if any particular instrument or document is required herein to be
executed by a particular Person, it must (unless otherwise expressly specified herein) be so
executed by such Person. References herein to any particular Section (such as, for example,
Paragraph 13.01) shall be deemed to refer to all sub-Sections of such Section (such as, for example,
Paragraph 13.01(A), 13.01(B), etc.), all sub-sub-Sections of such sub-Sections, and so on; the
corresponding principle applies to all references herein to any particular sub-Section, sub-sub-
Section and so on. The words “this Agreement”, “herein”, “hereof”, “hereby”, “hereunder” and
words of similar import refer to this Agreement as a whole (together with any Appendices attached
hereto) and not to any particular subdivision unless expressly so limited or the context requires
otherwise. Any reference herein to this Agreement shall be deemed to include this Agreement as
it may be modified, varied, amended or supplemented from time to time.

       F.      No Third Party Beneficiaries; Assignment

        14.13 No provision of this Agreement or any Appendix attached hereto is intended to
create any third-party beneficiary hereto or thereto except as expressly set forth herein or therein.
For the avoidance of doubt, nothing in this Paragraph 14.13 limits or modifies the third-party
beneficiary provisions of any Claim Form, Release or Stipulation of Dismissal. This Agreement
and all of the provisions hereof shall be binding upon and inure to the benefit of the Parties hereto
and their respective successors and permitted assigns; provided, however, that neither this
Agreement nor any of the rights, interests or obligations hereunder may be assigned by any of
BURG SIMPSON or any Program Participant who becomes a Party hereto without the prior
written consent of COMBE. Any assignment in violation of this Paragraph 14.13 shall be null and
void ab initio.

       14.14 No Participant shall have any right to institute any proceeding, judicial or
otherwise, against any of Released Persons (including COMBE), any Special Master, or any
Settlement Administrator to enforce, or otherwise with respect to, this Agreement.

        14.15 If a Participant institutes any proceeding, judicial or otherwise, against any of
Released Persons (including COMBE), the Mediator, or any Settlement Administrator to enforce,
or otherwise with respect to, this Agreement, that Participant shall be liable for payment of all costs
and attorney's fees incurred by the responding party to that proceeding.


                                                  21
       G.      Further Assurances

        14.16 From time to time following the Execution Date, (i) each Party shall take such
reasonable actions consistent with the terms of this Agreement as may reasonably be requested by
any other Party, and otherwise reasonably cooperate with each other Party in a manner consistent
with the terms of this Agreement as reasonably requested by each such other Party, and (ii) each
Participant and their counsel, if any, shall take such reasonable actions consistent with the terms
of this Agreement as may reasonably be requested by COMBE or by BURG SIMPSON, and
otherwise reasonably cooperate with COMBE and BURG SIMPSON in a manner consistent with
the terms of this Agreement as reasonably requested by COMBE or BURG SIMPSON, in the case
of each of (i) and (ii) as may be reasonably necessary in order further to effectuate the intent and
purposes of this Agreement and to carry out the terms hereof.

       14.17 To the extent such actions shall be made by counsel, such actions shall be consistent
with their duties to their clients who are parties to this Agreement.

       H.      Specific Performance

        14.18 It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each non-breaching Party
shall be entitled to specific performance and injunctive or other equitable relief as a remedy of any
such breach in addition to any other remedy available at law or in equity, without the necessity of
demonstrating the inadequacy of money damages.

       I.      Entire Agreement

        14.19 This Agreement, including the appendices hereto and the Settlement Term Sheet
regarding settlement of Just For Men claims between clients of BURG SIMPSON and COMBE,
constitutes the complete and entire agreement of the Parties with respect to the subject matter
hereof. This Agreement and the Settlement Term Sheet may not be modified, contradicted, added
to or altered in any way by previous written or oral agreements, nor by any contemporaneous or
subsequent oral agreements. All antecedent or contemporaneous extrinsic representations,
warranties or collateral provisions concerning the negotiation and preparation of the Agreement,
the appendices hereto, and the Settlement Term Sheet are intended to be discharged and nullified.

       14.20 In any dispute involving the Agreement or the Appendices hereto, no signatory shall
introduce evidence of or seek to compel testimony concerning any oral or written communication
made prior to the Effective Date with respect to the negotiation and preparation of the Agreement.
Any change, modification, deletion or addition to this Agreement must be agreed to by all Parties
and in writing and executed with the same formalities as this Agreement.

       J.      Counterparts; Facsimile Signature

        14.21 This Agreement may be executed in any number of counterparts, each of which
shall be an original and all of which shall together constitute one and the same instrument. It shall
not be necessary for any counterpart to bear the signature of all parties hereto.

      14.22 This Agreement and any amendments hereto, to the extent signed and delivered by
means of a facsimile machine or electronic scan (including in the form of an Adobe Acrobat PDF


                                                 22
file format), shall be treated in all manner and respects as an original agreement and shall be
considered to have the same binding legal effect as if it were the original signed version thereof
delivered in person.

       K.      Recitals

       14.23 All recitals are incorporated herein as material provisions of this Agreement.

ARTICLE XV.           DEFINED TERMS

       “Administrative Expenses” shall mean the authorized fees, costs, and expenses incurred by
the Administrator to implement and administer the Aggregate Settlement. Litigation expenses,
such as fees and costs incurred by Claimants’ Counsel, shall be deducted from each Claimant’s
Gross Settlement Amount, but are not within the definition of Administrative Expenses for
purposes of this MSA. All Administrative Expenses shall be paid from the QSF and shall be
considered an expense of the Fund for tax purposes.

       “Aggregate Settlement” shall mean this aggregate settlement of Just For Men-related
claims brought—or that could have been brought—by or on behalf of the BURG SIMPSON
Claimants listed in Appendix A and Appendix B, as described in this MSA.

       “Agreement” or “Master Settlement Agreement” means this Master Settlement Agreement,
including any and all Exhibits, Appendices, and Schedules attached hereto, as the same may be
amended or modified from time to time in accordance with the terms hereof.

     “Settlement Term Sheet” means the separate agreement between COMBE and BURG
SIMPSON setting forth the specific claim process and calculation of the gross settlement amount.

        “Alleged Injury” means an injury alleged by a Claimant to have been caused by JFM as set
forth in a Complaint, Plaintiff Fact Sheet, or other Notice.

        “Authorization to Release Records and Other Information” means the forms contained in
the Plaintiff Fact Sheet.

         “Business Day” means any day other than a Saturday, a Sunday, or a day on which banking
institutions in New York City, New York, are authorized or obligated by law or executive order to
remain closed.

        “Claimant Gross Settlement Amount” shall mean the portion of the Maximum Aggregate
Settlement Amount that is the total amount of monetary compensation assigned by Claimants’
Counsel to a BURG SIMPSON Claimant. The Claimant Gross Settlement Amount shall be the
gross amount of monetary compensation offered to the Claimant. A BURG SIMPSON Claimant
who becomes a Non-Releasing Claimant shall not be eligible to receive the Claimant Gross
Settlement Amount; rather, the Claimant Gross Settlement Amount assigned to a Non-Releasing
Claimant shall be subtracted from the Maximum Aggregate Settlement Amount in arriving at the
Final Aggregate Settlement Amount to be paid into the QSF by COMBE. COMBE shall have no
obligation to pay the Claimant Gross Settlement Amount for any Claimant who is a Non-Releasing
Party.



                                               23
        “Claimant Net Settlement Amount” shall mean the amount payable to each Participating
Claimant after deduction of administration expenses, liens, attorneys’ fees, litigation expenses and
other applicable and agreed upon deductions.

       “Claimants” includes all BURG-JFM clients, each of whom are identified on Appendix A
and Appendix B.

        “Claim” and “Claims,” as the context may require, means any actions, disputes, and claims
asserted against Defendants that constitute: (i) part of the JFM Court cases; or (ii) part of any Other
State Court Proceeding, in each case asserting an Alleged Injury resulting from the use of JFM, as
well as (iii) claims asserted against Defendants by Qualifying Unfiled Claimants in a Notice of
Intent to Opt In Form, or by individuals on Injury Tier lists or tolling agreements and addendums.

        “Settlement Administrator” shall mean Archer Systems, who shall be retained to perform
resolution duties as set forth in this MSA.

         “Settlement Administrator Liaisons” has the meaning set forth in Paragraph 7.5.

        “Claim Package” shall mean the Notice of Intent to Opt-In Form, the Release and the
Stipulation of Dismissal with Prejudice (the latter of which is applicable only to filed claims.)

         “Claim Package Deadline” has the meaning ascribed thereto in Article VI.

         “CMO” means a Case Management Order entered by the BURG-JFM Court.

         “CMS” has the meaning ascribed thereto in Paragraph 12.11.

         “Defendants” means any and all COMBE defendants in any of the BURG-JFM Court
cases.

        “Eligible Enrollee” has the meaning ascribed thereto in Paragraph 2.2, i.e., all persons
listed on Appendix A and Appendix B.

         "Eligible Program Participant" has the meaning ascribed in the Recitals.

         “Eligible Claim” has the meaning set forth in Article IV.

         "Enrolled Program Participants" has the meaning ascribed thereto in Paragraphs 1.2 and
2.4.

         “Execution Date” is the date this Agreement is signed by both Parties.

        “Final Aggregate Settlement Amount” shall mean the full and total amount that COMBE
is obligated to pay in consideration of this Aggregate Settlement and MSA. Payment of the Final
Aggregate Settlement Amount into the QSF by COMBE shall fully satisfy its payment obligations
with respect to this Aggregate Settlement and this MSA.

         “Governmental Payors” has the meaning ascribed thereto in Paragraph 12(C).




                                                  24
         "Interests" means a lawyer or law firm shall be deemed to have an “Interest” in a Person,
or in a Claim of a Person, if the lawyer or law firm or any Person affiliated or related in any way
to the lawyer or law firm:

             •   Has an engagement or retainer agreement with such Person

             •   Is listed as the counsel of record for such Person in filed pleadings

             •   Has entered an appearance for such Person

             •   Would benefit directly from any payment to settle any Claim of such Person
                 Connected with JFM; or

             •   Otherwise has any financial interest in any Claim of such Person Connected with
                 JFM

        “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

        “Liability or Liabilities” means any and all debts, liabilities, covenants, promises,
contracts, agreements and/or obligations of whatever kind, nature, description or basis, whether
fixed, contingent or otherwise, whether presently known or unknown, developed or undeveloped,
discovered or undiscovered, foreseen or unforeseen, matured or unmatured, or accrued or not
accrued.

         “Lien” means any lien, claim, mortgage, hypothecation, encumbrance, assignment,
subrogation right, reimbursement claim, right of indemnity, right to payment, third-party interest
or adverse claim of any nature whatsoever, pledge, security interests or charges of any kind, in
each case whether statutory or otherwise, including any of the foregoing relating to medical
treatment or lost wages, based on any legal expenses, bills, or costs that have been or may be
asserted against Claimant’s recovery herein by any health care provider, insurer, governmental
entity, employer, any other Person operating under contract with any of the previously mentioned
entities, or any other Person.

          “BURG-JFM Court” has the meaning ascribed thereto in Recital 1.1.

          “BURG-JFM Stipulation of Dismissal” has the meaning ascribed thereto in Paragraph
6.4(C).

          “MMSEA” has the meaning ascribed thereto in Paragraph 7.11.

          “JFM” means the Just For Men® product line.

         “COMBE” refers to COMBE Incorporated, COMBE Products, Inc., COMBE
International LLC and COMBE Laboratories, LLC, and all affiliates.

          “Other Court Proceedings” has the meaning ascribed thereto in the Recitals.

    “Party” means, individually, and “Parties” means, collectively, BURG SIMPSON,
COMBE, Program Participants and their counsel.

                                                  25
         “Person” means a natural person, corporation, limited liability company, other company,
trust, joint venture, association, partnership, or other enterprise or entity, or the legal representative
of any of the foregoing.

        “Potential Third-Party Claimant” has the meaning ascribed thereto in Paragraph 12.4.

      “QSF Administrator” refers to the Person who will function as the Qualified Settlement
Fund Administrator.

       “Qualified Settlement Fund” or “QSF” means the settlement fund established pursuant to
Section IX(B) in which COMBE will deposit the Settlement Funds.

       “Qualified Settlement Fund Agreement” means the agreement entered into between BURG
SIMPSON and an appropriate financial agreement establishing and governing the Qualified
Settlement Fund.

       “Release” means the form of release of claims attached hereto as Appendix G or H, as
applicable.

        “Released Persons” means:

                (A)     COMBE Incorporated, COMBE Products, Inc., COMBE International LLC
                        and COMBE Laboratories, LLC, and all affiliates;

                (B)     Any and all suppliers of materials, components, and services used in the
                        manufacture of JFM, including the labeling and packaging thereof;

                (C)     All distributors of JFM, including wholesale distributors, retail distributors,
                        private label distributors, with respect to their distribution of JFM, and sale
                        representatives;

                (D)     Any direct or indirect parent, subsidiary, affiliate, shareholder, predecessor
                        or successor of any of the Persons identified in sub-paragraphs (A)-(C)
                        above.

                (E)     Any other Person against whom any Claimant has asserted or could attempt
                        to assert any claim, liability, or right to payment arising out of or related in
                        any way to any Claimant’s alleged use of JFM, whether as a joint tortfeasor
                        or otherwise, under any theory of law or equity;

                (F)     Any attorney, law firm, and its employees representing the Defendants or
                        other Released Persons in regard to any Claimant’s alleged use of JFM and
                        any Claimant’s asserted claims against the Defendants or other Released
                        Persons;

                (G)     Any insurer of any of the Persons identified in sub-paragraphs (A)-(F)
                        above in its capacity as such (and any reinsurer of such insurer in its
                        capacity as such); and



                                                   26
                (H)     Any past, present or future officer, director, employee, partner, trustee,
                        representative, agent, servant, attorney, or assignee of any of the Persons
                        identified in sub-paragraphs (A)-(G) above in his or her capacity as such.

        “Required Participation Thresholds” has the meaning ascribed thereto in Paragraph 5.3.

        “Schedule of Program Deadlines” has the meaning ascribed thereto in Article III.

         “Released Claims” means any and all claims, causes of action, demands, damages, costs,
expenses, liabilities or other losses, whether in law or in equity, including assigned claims, whether
known or unknown, asserted or unasserted, regardless of the legal theory, existing now or arising
in the future, arising out of or relating to the purchase, use, manufacture, sale, design, distribution,
promotion, marketing, clinical investigation, testing, administration, regulatory approval, and/or
labeling of JFM, alone or in combination with any other substance, or any other transaction
between any Claimant and Released Persons relating to such Claimant’s alleged use of JFM. The
term “Released Claims” also includes any claims, causes of action, demands, damages, costs,
expenses, liabilities or other losses, whether in law or in equity, including assigned claims, whether
known or unknown, asserted or unasserted, regardless of the legal theory, existing now or arising
in the future, arising directly or indirectly out of or in any way related to, this Release and the
events surrounding its negotiation and execution. These “Released Claims” also include any cause
of action that a Claimant may attempt to assert against any attorney, law firm, or its employees as
it relates to their representation of any Defendant and/or other Released Person in connection with
this settlement or the defense of COMBE and/or other Released Persons as that defense relates to
JFM claims asserted by any plaintiff or claimant, including Claimant. These “Released Claims”
include, without limitation and by way of example, all JFM-related claims for damages or remedies
of whatever kind or character, known or unknown, that are now recognized by law or that may be
created or recognized in the future by statute, regulation, judicial decision, or in any other manner,
for:

                (A)     Personal injury and/or bodily injury, damage, death, fear of disease or
                        injury, including without limitation reduced future medical treatment
                        options, mental or physical pain or suffering, emotional or mental harm, or
                        loss of enjoyment of life;

                (B)     Compensatory damages, punitive, exemplary, statutory and other multiple
                        damages or penalties of any kind;

                (C)     Loss of wages, income, earnings, and earning capacity, medical expenses,
                        medical benefits, including rights to future Medicare or Medicaid benefits,
                        doctor, hospital, nursing, and drug bills;

                (D)     Loss of support, services, consortium, companionship, society or affection,
                        or damage to familial relations, by spouses, former spouses, parents,
                        children, other relatives or “significant others” of Claimants;

                (E)     Consumer fraud, refunds, unfair business practices, deceptive trade
                        practices, unfair and deceptive acts and practices, fraudulent inducement,
                        and other similar claims whether arising under statute, regulation, or judicial
                        decision;

                                                  27
               (F)    Wrongful death and survival actions;

               (G)    Medical screening and monitoring, injunctive and declaratory relief;

               (H)    Economic or business losses or disgorgement of profit; and

               (I)    Prejudgment or post-judgment interest.

       “Settlement Funds” has the meaning ascribed thereto in Section IX(A).

        “Stipulation of Dismissal” means, as the context may require, a JFM Court Stipulation of
Dismissal, Stipulation of Termination of All Claims, or an applicable Stipulation of Dismissal for
any other Court.

       “Tax Expenses” has the meaning ascribed thereto in Paragraph 9.12.

       “Taxes” has the meaning ascribed thereto in Paragraph 9.12.

        “United States” as used herein means the fifty states of the United States of America, the
District of Columbia, Puerto Rico, the Northern Mariana Islands, the U.S. Virgin Islands, American
Samoa, Guam and the U.S. Minor Outlying Islands. Any reference herein to a “state” shall be
interpreted to refer to the states and territories as set forth in this definition.

       “Walk Away Right” has the meaning ascribed thereto in Section V(B).

       “BURG SIMPSON” has the meaning ascribed thereto in the Preamble.




                                               28
                                            APPENDIX A




Retained by the Mediator and Parties Only
                                            APPENDIX B




Retained by the Mediator and Parties Only
                                                                                                  APPENDIX C

           NOTICE OF INTENT TO OPT IN FORM FOR BURG-JFM RESOLUTION PROGRAM
By timely submitting this form, I elect to participate in the BURG-JFM Settlement and I agree to be bound by the
terms of the Master Settlement Agreement.

          I elect to participate in the BURG-JFM Resolution Program.

                            CLAIMANT INFORMATION (JFM Product User)
                           Last                                        First                             Middle
Claimant Name

                           Street

Address                                                          State         Zip             Country
                           City



                                  ATTORNEY INFORMATION (If Applicable)
Attorney Name              Last        Janet                           First Abaray                      Middle



Firm Name                              Burg Simpson Eldredge Hersh & Jardine, PC

                           Street      201 E. Fifth Street, Suite 1340
Address                                                               State          Zip       Country
                           City        Cincinatti
                                                                      OH             45202     USA

Telephone Number           (513) 852-5600                       Facsimile                    (513) 852-5611

Email                      jabaray@burgsimpson.com

                                     SIGNATURE
 IMPORTANT: The Plaintiff must personally sign. Attorneys may not sign on the Plaintiff’s
                                        behalf.
              [Enter]                                                            _____/_____/_____
Signature                                                      Date
                                                                                 (month) (day) (year)
Printed       First
                                                MI             Last
Name




                                                     1
                                                                                     APPENDIX D

                    Appendix D – Schedule of Program Deadlines
       The following deadlines are established for determination of participation in the BURG-

JFM Resolution Program, and the calculation of participation thresholds as applicable to

Combe’s Walk Away Rights as set forth in the Agreement.




 Claim Package Deadline
                                            Date by which all Eligible Enrollees must submit
 120 days after the BURG-JFM
                                            all Claim Package Materials as set forth in Article
 Court’s approval of the Agreement
                                            VI of the Agreement.
 (by 11:59 p.m. C.T.)


 Participation Threshold                    Date by which the Settlement Administrator must
 Determination Deadline                     make the Threshold Participation Determination as
                                            set forth in Article V of the Agreement.
 20 days after the Claim Package
 Deadline                                   Appeals of any disputes as to the Participation
                                            Threshold Determination shall be made in
 (by 11:59 p.m. C.T.)                       accordance with Paragraph 5.5. of the Agreement.


 Effective Date

 10 days after the Participation            Date by which Combe may exercise its termination
 Threshold Determination or                 right under the Agreement. If Combe’s termination
 resolution of any appeals of the           right under the Agreement expires without
 Participation Threshold                    previously having been exercised, this date shall
 Determination, whichever is later.         become the Effective Date of the Agreement.

 (by 11:59 p.m. C.T.)
                                 APPENDIX E & F




Pages Intentionally Left Blank
                                                                                             APPENDIX G

                                        CONFIDENTIAL
                                     BURG-JFM SETTLEMENT

                            GENERAL RELEASE AND INDEMNITY

A.    RECITALS

WHEREAS a claim has been asserted by Claimant against Combe Incorporated and/or Combe Products,
Inc. (collectively “Combe”) relating to Claimant’s alleged use of Just For Men products (hereinafter the
"Claim" or "Claims.")

WHEREAS Combe denies the Claimant’s allegations and denies any liability for Claimant’s alleged injuries;
and

WHEREAS the parties have agreed to fully resolve all Claims, differences and controversies between
Claimant and Combe and the other Released Parties (as defined below) that exist, have existed or may
exist in the future that arise from, involve or relate to Claimant’s Claims.

B.    GENERAL RELEASE

In consideration of payments to be made by Combe to Claimant through Claimant's participation in the
BURG-JFM Settlement, Claimant for himself, his successors, heirs, executors, administrators and assigns
(hereinafter individually and collectively referred to as "Claimant"), does hereby completely release,
acquit and forever discharge Combe Incorporated, and all divisions, subsidiaries and affiliated
companies, including, but not limited to, Combe Products, Inc., Combe International LLC and Combe
Laboratories, LLC, and any predecessor, successor or related corporation or entity, and any and all of
their respective agents, representatives, attorneys, insurers, employees, former employees, officers,
directors, shareholders, administrators, successors, assigns, past, present and future, and each and every
other individual, corporation, organization or legal entity whatsoever that may have been involved with
said Incident (hereinafter individually and collectively referred to as "Released Parties"), from any and all
claims, actions, causes of action, damages, judgments, rights, injuries, demands and all liabilities
whatsoever, in any way resulting from or growing out of Claimant's Claim based upon alleged use of Just
For Men products and alleged injuries. This Release includes any claims for damages of any kind,
including personal injury, non-economic damages, economic damages and any damages sought under
law or statute, including the consumer protection or consumer fraud statute of any state arising from or
related to Claimant's Claim. Claimant hereby affirms that this Release is in every sense a general release
and is total and complete and covers the release of the Released Parties from not only those Claims that
are now known, but such claims as may in the future arise on account of any loss, detriment or damage
of any kind or character whatsoever sustained by Claimant as a result of his Claims. Claimant does
further realize and acknowledge that he may have unknown claims, diseases or injuries resulting from or
growing out of said alleged use of Just For Men products or alleged to have resulted from or grown out of
said use, which have not matured or been discovered, and does understand that this Release specifically
encompasses the full and complete release of the Released Parties against such unknown claims,
diseases or injuries.

C.    NO ADMISSION OF LIABILITY

It is expressly understood and agreed to by Claimant that the fact that Combe entered into this
Settlement shall not in any way be construed as an admission of liability on the part of Combe and that
Combe has denied and continues to deny any and all liability to Claimant.




                                                Page 1 of 3
D.     STIPULATION OF DISMISSAL, WITH PREJUDICE, AND COVENANT NOT TO SUE

To the extent Claimant is a named Plaintiff in a pending lawsuit against Combe, Claimant understands
and agrees to the filing of a stipulation of dismissal of his Claims, with prejudice. To the extent Claimant
is not a named Plaintiff in a pending lawsuit against Combe, Claimant covenants not to sue Combe or the
other Released Parties for any injury that occurred on or prior to the date of this Release.

E. RELEASE AND STIPULATION OF DISMISSAL VOID IF SETTLEMENT DOES NOT
PROCEED

The BURG-JFM Settlement does not become effective unless and until specified levels of participation by
Burg Simpson clients are reached or waived by Combe. In the event that the Settlement fails to become
effective, this Release and any Stipulation of Dismissal shall be null and void.

F. LIENS

Claimant stipulates and agrees that Claimant is responsible for payment of all legally valid and
enforceable outstanding bills relating to medical and prescription drug items or services associated with
injuries or illnesses arising from or relating to the Incident or forming the basis of the Claims asserted by
Claimant. Claimant acknowledges and agrees that it is Claimant’s responsibility, and not that of Combe,
to satisfy any and all valid and enforceable conditional payments, liens, subrogation and other claims or
demands for payment associated with medical services that may arise in any manner, including without
limitation under the Medicare Secondary Payer (“MSP”) statute (42 U.S.C. § 1395y(b)), contract, or other
applicable state or federal law.

Claimant and his counsel acknowledge that if the Settlement Administrator becomes aware of potential
lienholders, they will be submitted to Claimant. Claimant agrees that resolution of all issues related to
any valid and enforceable liens are the sole responsibility of Claimant, pursuant to the terms of the MSA.

G.    INDEMNIFICATION

Claimant shall fully defend, indemnify and hold the Released Parties harmless from any and all liability
arising from outstanding or future liens (including multipliers), claims, subrogation claims, lawsuits or
other loss or expenses from any and all claims, demands or actions of any kind which may be asserted by
any person or entity against the Released Parties arising out of any injury sustained by Claimant from his
alleged use of Just For Men products, including, but not limited to, attorney liens and any liens arising
from, under, or as a result of Medicare, Medicaid, or medical payments due or claimed to be due in the
future under the common law, state or federal regulation, or contract, including any Medicare set aside
that may be required.

H.    CONFIDENTIALITY

Claimant agrees not to discuss his Claims with third parties, or disclose the results of the BURG-JFM
Settlement, including the amount of any settlement payment or range, terms or conditions of the MSA,
and Claimant further agrees that he will instruct his family or representatives not to discuss his Claims, or
disclose the amount of any settlement payment or range, terms or conditions of the MSA. Claimant
hereby warrants that neither he nor his family or representatives have in any manner disclosed to third
parties or publicized the settlement amount or range, or the terms or conditions of this Release or the
MSA, other than to indicate that the dispute between the parties has been resolved, except to the extent
necessary to obtain legal, financial or other professional advice. Claimant agrees that he will maintain
the confidentiality of the settlement amount and range, and the terms and conditions of the MSA and this
Release, and that Claimant’s family and representatives will maintain the confidentiality of the settlement
amount, its range and the terms and conditions of the MSA and this Release.

                                                 Page 2 of 3
In making these representations, Claimant understands that the payments made in this BURG-JFM
Settlement may not be shared in any public manner including but not limited to:

1.   Social media, including Facebook, Twitter, Snapchat or any other social media platform.
2.   On internet, blogs, media, web sites, or other postings.
3.   On any television, radio or print news outlet.
4.   With individuals outside the Claimant's immediate family or advisors.

In the event of any breach of confidentiality, Claimant may be responsible for damages incurred by
Combe, up to and including the full return of any settlement amounts paid to Claimant, as well as all
other damages, costs and expenses sustained by Combe on account of such action.

I.    NON-DISPARAGEMENT

Claimant agrees not to disparage or make any derogatory or negative statements about Combe or its
products including, but not limited to, Just For Men® products or other Combe products, through any
means of communication, including, but not limited to, oral, print, broadcast, media outreach, the
Internet and social media, (e.g. blogs, Facebook, Twitter), whether by his individual name or an alias,
nickname, or other fictitious moniker.

J.    COMPETENCY AND AUTHORITY

Claimant represents that Claimant is fully competent and has the power to provide this Release.
Claimant also represents and warrants that Claimant has not heretofore assigned to any other person or
entity any portion of any Claim against Combe. Claimant further represents and warrants that no person
or persons other than Claimant has any Claim against Combe for the injuries he sustained.

K.     APPLICABLE LAW

It is further agreed that this Release shall be construed according to the procedural and substantive laws
of the State of New York, without regard to principles of conflicts of laws, and that the terms hereof are
contractual in nature and not mere recitals.

L.     ENTIRE RELEASE AND MERGER

This Release contains the entire understanding of the parties regarding the release of Claimant’s Claims
against any Released Parties irrespective of any prior agreements and understandings relative to the
transactions contemplated herein whether written, oral, expressed or implied, and the provisions of this
Release may not be altered, modified, amended or waived except by a writing which is executed by both
parties, subject to the terms of Section E above.


AGREED TO THIS _____________ DATE OF __________, 2021.



By: _________________________________________________________
      (PRINT FULL NAME)

      _________________________________________________________
         (SIGNATURE)


                                               Page 3 of 3
